May 20, 2005


Mr. Michael E. Warwick
Abney & Warwick
P.O. Box 1386
Marshall, TX 75671
Mr. Edwin E. Buckner
Law Offices of Edwin E. Buckner, Jr.
1600 S. Washington Avenue
Marshall, TX 75670

RE:   Case Number:  03-0836
      Court of Appeals Number:  06-02-00141-CV
      Trial Court Number:  00-0627A

Style:      VALENCE OPERATING COMPANY
      v.
      ELMAGENE W. DORSETT

Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed opinions  and
judgment in the above-referenced cause.  (Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk

Enclosures

|cc:|Ms. Linda Rogers      |
|   |Ms. Sherry Griffis    |
|   |Mr. Everard A.        |
|   |Marseglia Jr.         |
|   |Mr. Morgan L. Copeland|
|   |Jr.                   |